Citation Nr: 9910518	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches, dizziness, and memory loss.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision 
from the Department of Veterans Appeals (VA) Regional Office 
(RO) in Jackson, Mississippi.


REMAND

This case was most recently before the Board in April 1998 at 
which time the case was remanded to the RO for additional 
development of the evidence.  This development included a 
neurological examination.  The Board requested the 
neurologist to render an opinion as to whether it is as least 
as not that any head injury residuals, including headaches, 
dizziness, and memory loss is related to the veteran's period 
of active service.

The veteran underwent a VA examination by a neurologist in 
October 1998.  A review of the examination report shows that 
the examiner conducted a thorough review of the records.  
During the examination the veteran's spouse indicated that he 
was still experiencing headaches.  However, regarding the 
headaches the examiner indicated that the main difficulty the 
veteran had was not his headaches but his mentation.  While 
the Board understands that the examiner was more concerned 
with the mentation, the Board requested this opinion and as a 
matter of law, the veteran is entitled to an opinion 
regarding the etiology of the headaches and dizziness. 
Stegall v. West, 11 Vet. App. 268 (1998).

As was noted in the "INTRODUCTION" section of the March 
1997 and April 1998 Remands, issues concerning "drug and 
nervous problems" were addressed, and denied by the RO 
pursuant to an October 1995 rating decision.  A Notice of 
Disagreement was received from the veteran.  The veteran 
received a Statement of the Case (SOC) as to the issue of 
service connection for polysubstance abuse but has not been 
issued a SOC regarding service connection for a nervous 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his head injury 
residuals, to include headaches, 
dizziness, seizures, and mentation.  The 
veteran should also be informed that he 
may submit additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The claims folder should be referred 
to the same VA physician who performed 
the October 1998 VA neurological 
examination.  The physician, in an 
addendum to the examination report, 
should again be requested to offer an 
opinion as to whether it is as likely as 
not that the headaches and dizziness are 
related to the veteran's period of active 
service.  A complete rational for 

3.  In the event that the same VA 
physician who performed the October 1998 
neurological examination, is not 
available to provide the above requested 
opinion, another VA examination by an 
neurologist should be performed in order 
to determine the nature, severity and 
etiology of any head injury residuals, 
including headaches, dizziness, and 
memory loss.  All testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
must be furnished to the examiner in 
conjunction with the examination and this 
fact should be noted by the examiner in 
the examination report.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any head 
injury residuals, including headaches, 
dizziness, and memory loss are related to 
the veteran's period of active service, 
to include the reported head injury.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO should furnish the veteran a 
SOC as to the issue of entitlement to 
service connection for nervous disability 
and informed of the criteria necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
for appellate consideration until timely 
perfected.

5.  The RO should then readjudicate the 
issue currently on appeal.

In the event that any action taken remains adverse to the 
veteran, he should be provided with a Supplemental Statement 
of the Case and an opportunity to respond. Thereafter, 
subject to current appellate procedures, the case should 
again be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









